Citation Nr: 1541830	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-10 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an initial compensable rating for left knee patellofemoral pain syndrome (left knee disability).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel






INTRODUCTION

The Veteran had active service from June 2001 to January 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Winston-Salem, North Carolina, Regional Office (RO).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The August 2012 VA right knee examination report provides an etiological opinion on a direct basis (the pre-existing right knee disorder was not aggravated by service) but does not address whether the condition was aggravated by a service-connected left knee disability.  See 38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.304(b), 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Because neither the August 2012 VA examination nor any other competent medical opinion addresses whether the claimed right knee disability was aggravated by a service-connected disability, the Board does not have an adequate basis to fully and fairly adjudicate the appeal at this time.  The August 2012 VA examination opinion must be supplemented on remand.  See 38 C.F.R. § 19.9(a) (2015); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

Further, given the length of time since the most recent August 2012 VA examination and the Veteran's statements as to the worsening of the left knee disability, on his March 2014 Appeal to Board of Veterans' Appeals (VA Form 9), the record is inadequate to evaluate the left knee disability.  On remand, the Veteran must be provided a contemporaneous VA examination to assess the current nature, extent, and severity of his left knee disability.  

Relevant VA and private treatment records dated since January 2004 are not of record.  Efforts to obtain these records must be made on remand.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request him to identify all sources of knee treatment, hospitalization, and examination from (I) any private physician(s) or private facility(ies); and (II) any VA medical facility(ies), since his January 2004 separation from service.  Thereafter, undertake all appropriate efforts to attempt to obtain any indicated records.  All development should be associated with the claims file.  

2.  Upon completion of the aforementioned development efforts, and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for additional VA examination for further medical comment concerning the current nature, onset and etiology of the right knee condition, as well as the current severity of the left knee.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of disorder, including the Veteran's account of symptomatology, and all necessary tests should be performed.

Left Knee: The examiner must perform appropriate range of motion testing, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any knee instability, subluxation or locking. 

Right Knee: (A) Diagnose all right knee pathology present, if any, to include explicitly diagnosis or ruling out a diagnosis of patellar femoral pain syndrome.  

(B) As to each right knee condition diagnosed, provide an opinion as to whether it was caused or aggravated by a service-connected disability, specifically to include a left knee disability.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim for a right knee disability, and claim for a higher initial rating for his left knee disability, should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






